        Case 1:18-cr-00723-PGG Document 235 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

            -against-                                            ORDER

MICHAEL KELLERMAN,                                           18 Cr. 723 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the (S2) Information and waiver of indictment (Dkt.

No. 96) are unsealed.

Dated: New York, New York
       September 11, 2020
